DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Coster et al. for a “mechanisms, assemblies and electronic locking system” filed May 3, 2019 has been examined.  

This application claims foreign priority based on the application 16197535.4 filed November 7 , 2016 in European.  Receipt is acknowledged of papers submitted under 35 U.S.C 119(a) – (d), which papers have been placed of record in the file.  
  
This application claims priority to a 371 of PCT/EP2017/077983, which is filed on November 1, 2017.

A preliminary amendment to the claims 1-25 has been entered and made of record.  Claims 1-25 are cancelled.  The new set of claims 26-38 are introduced.

Claims 26-38 are pending.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26-35 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US# 10,202,784) in view of Carlsson (US# 9,850,686).

Referring to Claim 26, Parker et al. disclose assembly (100) (i.e. a handle assembly) for an electronic locking system (i.e. a lockable mechanism) (column 1 line 45 to column 2 line 57; see Figures 1 to 11C), the assembly (100) comprising:
a shaft (105) arranged to rotate about a rotational axis from a starting position (i.e. the handle or actuator 101, housing or handle rose 102, washer 110, circlip or snap-ring 120, coiled torsion spring 180, collar 190 and mounting plate 200 corresponding to those shown in FIG. 3. The clutch also comprises a first rotor 860 for receiving a drive from shaft or spindle of handle 105.  the shaft 105 is arranged to rotate about a rotational axis from the undriven position (i.e. a starting position) (column 10 lines 15 to 22; see Figure 8);
a spring (180) arranged to store mechanical energy from rotational displacement of the shaft (105) from the starting position (i.e. the bias is provided on output rotor by coiled torsion spring 180 which is located between mounting plate 200 and output rotor 170. The bias could alternatively be provided on input rotor. The torsion spring has actuating part which act against the moving parts to return the handle to the start position. The actuating parts may be end parts 181 of torsion spring which are bent radially to the spring such one end locates against tang 173 of outside rotor 170 and the other end locates in a recess 103 in a housing 102 of the handle. Details of the operation of torsion spring are provided below in relation to FIG. 7.) (column 7 line 66 to column 8 line 20; column 9 lines 28 to 38; column 10 lines 15 to 22; see Figure 8); and
a release mechanism (i.e. a clutch) arranged to release the mechanical energy stored in the spring (180) to an output member (840) (i.e. the coiled torsion spring 180 is arranged to store mechanical energy from rotational displacement of the shaft 105 from an undriven position, the clutch is arranged to release the mechanical energy stored in the coiled torsion spring 180 to a second rotor 840 (i.e. output member) (column 10 lines 15 to 41; see Figure 8).
However, Parker et al. did not explicitly disclose wherein the spring is preloaded when the shaft is in the starting position.
the spring (38) is preloaded when the shaft (36) is in the starting position (i.e. the spring 38 is preloaded when the handle device rotates the output shaft 36 in an unlocked state of the operation (i.e. starting position) (column 10 lines 43 to 65; see Figure 5a) in order to improve energy efficiency by the preloading  the spring.  
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for using the preloaded spring when the shaft is in the starting position taught by Carlsson in the clutch of the lockable mechanism using the coil torsion spring of Parker et al. because using the preloaded spring when the shaft is in the starting position would provide the lockable mechanism to improve energy efficiency.

	Referring to Claim 27, Parker et al. in view of Carlsson disclose the assembly according to claim 26, Carlsson discloses wherein the spring (38) is preloaded to exert a torque on the output member (21) when the shaft (36) is in the starting position (i.e. unlock state or position) (i.e. the pin 37 bears against the outer side of an end coil of the spring 38 and the spring is thereby compressed such as to exert an pretension force to the drive member 21, via the stop surface 29, against which the opposite end portion of the spring 38 is supported. The pretension force exerted by the compressed spring 38 presses the drive member 21 to the right as seen in FIG. 5a) (column 10 lines 43 to 65; column 11 lines 48 to 63; see Figures 5a-5c).
Referring to Claim 28, Parker et al. in view of Carlsson disclose the assembly according to claim 26, Parker et al. disclose wherein the output member (840) is locked against rotation when the shaft (105) is in the starting position (i.e. the shaft drives the first rotor 860 to rotate 

Referring to Claim 29, Parker et al. in view of Carlsson disclose the assembly according to claim 26, Parker et al. disclose wherein the release mechanism (i.e. the clutch) is configured to release energy stored in the spring to a rotation of the output member (840) (i.e. the clutch is configured to release the mechanical energy stored in the coiled torsion spring 180 to the second rotor 840) (column 10 line 1 to 41; see Figures 8 to 11C). 

Referring to Claim 30, Parker et al. in view of Carlsson disclose the assembly according to claim 26, Parker et al. disclose wherein the shaft is configured to be rotated about the rotational axis by actuating a handle (i.e. the shaft 105 is configured to be rotated about the rotational axis by actuating the handle 101) (column 10 line 1 to 41; see Figures 8 to 11C). 

Referring to Claim 31, Parker et al. in view of Carlsson disclose the assembly according to claim 26,  Carlsson discloses wherein the spring (38) is preloaded to exert a torque on the output member (21) when the shaft (36) is in the starting position (i.e. unlock state or position) (i.e. the pin 37 bears against the outer side of an end coil of the spring 38 and the spring is thereby compressed such as to exert an pretension force to the drive member 21, via the stop surface 29, against which the opposite end portion of the spring 38 is supported. The pretension force exerted by the compressed spring 38 presses the drive member 21 to the right as seen in FIG. 5a) (column 10 lines 43 to 65; column 11 lines 48 to 63; see Figures 5a-5c).  However, wherein the spring is preloaded with a torque of 1 to 1.5 Nm. At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize to have the spring is preloaded with a torque of 1 to 1.5 Nm as an obvious design choice of a torque with particular value to the preload spring in order to operate the mechanical energy more efficient.

Referring to Claim 32, Parker et al. in view of Carlsson disclose the assembly according to claim 26, Parker et al. disclose wherein the spring (180) is a torsion spring encircling the shaft (105) (i.e. coiled torsion spring 180 is a torsion spring encircling the shaft 105) (column 10 lines 1 to 41; see Figures 8 to 11C).

Referring to Claim 33, Parker et al. in view of Carlsson disclose the assembly according to claim 26, Parker et al. disclose wherein the spring (180) is a helical torsion spring (column 10 line 1 to 41; see Figures 8 to 11C).

Referring to Claim 34, Parker et al. in view of Carlsson disclose the assembly according to claim 26, Carlsson discloses further comprising a stationary structure (102) (i.e. a housing 102) (column 8 lines 21 to 25; see Figures 3 and 8); wherein the shaft (105) is arranged to rotate within the stationary structure about the rotational axis; and wherein the shaft (105) extends through the stationary (column 10 lines 1 to 41; see Figures 8 to 11c).

35, Parker et al. in view of Carlsson disclose the assembly according to claim 34, Carlsson discloses wherein the stationary structure (102) is constituted by a housing (i.e. a housing 102) (column 8 lines 21 to 25; see Figures 3 and 8).

Referring to Claim 38, Parker et al. in view of Carlsson disclose electronic locking system comprising an assembly according to claim 26 (column 1 lines 45 to column 2 line 57; see Figures 1 to 11c; see claim 26 rejection above).

Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US# 10,202,784) in view of Carlsson (US# 9,850,686) as applied to claim 26, and further in view of Chang (Pub. No. US 2014/0225375).

Referring to Claim 36, Parker et al. in view of Carlsson disclose the assembly according to claim 26, however, Parker et al. in view of Carlsson did not explicitly disclose further comprising: a freewheel mechanism; and an electric generator; wherein the freewheel mechanism and the electric generator are hollow and the shaft passes therethrough along the rotational axis.
In the same field of endeavor of a door handle system, Chang teaches that a freewheel mechanism (14); and an electric generator (12); wherein the freewheel mechanism (14) and the electric generator (12) are hollow and the shaft (120) passes therethrough along the rotational axis (i.e. the front end of the rotation shaft 120 of the generator 12 is provided with a freewheel 14. The freewheel 14 has one-way teeth 15 arranged in a circle. A link plate 16 is provided among the one-way teeth 15 of the freewheel 14. Two ends of the link plate 16 are 
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for using the front end of the rotation shaft of the generator is provided with the freewheel to generate power for the electronic lock when the freewheel is turned taught by Chang in the lockable mechanism using the coil torsion spring of the door handle when rotate of Parker et al. in view of Carlsson because using the front end of the rotation shaft of the generator is provided with the freewheel to generate power would provide an alternative way to generate power by using the rotating of the door handle. 

Referring to Claim 37, Parker et al. in view of Carlsson and Chang disclose the assembly according to claim 36, Parker et al. disclose wherein the spring is a torsion spring (180) (column 10 lines 15 to 22; see Figure 8); and wherein the spring (180) encircles the shaft (105) (i.e. coiled torsion spring 180 is a torsion spring encircling the shaft 105) (column 10 lines 1 to 41; see Figures 8 to 11C); and Chang disclose the shaft 120 passes through the electric generator (12) and optionally through the freewheel mechanism (14) (page 1 paragraphs 0016-0017; see Figures 1 to 4) in order to generate power for an electronic lock.
 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684